In a matrimonial action, the plaintiff wife appeals from so much of a judgment of divorce of the Supreme Court, Suffolk County, entered October 3, 1977, as, after a nonjury trial, denied her application "to punish the defendant for contempt of court for arrears of temporary alimony,” abated said arrears and awarded custody of the infant issue of the marriage to the defendant. By order dated January 16, 1978 this court remitted the action to Special Term for a further hearing and for the making of findings of fact and conclusions of law with respect to the issue of custody, and the appeal was held in abeyance in the interim (Berlin v Berlin, 60 AD2d 861). Special Term has now complied. Judgment affirmed insofar as appealed from, without costs or disbursements. No opinion. Mollen, P. J., Suozzi, Shapiro and Hawkins, JJ., concur.